 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9
     ANTHONY CEASAR HERNANDEZ,                           Case No.: 1:17-cv-00468-LJO-BAM (PC)
10
                     Plaintiff,                          ORDER LIFTING STAY OF PROCEEDINGS
11
             v.                                          ORDER REQUIRING DEFENDANTS TO
12                                                       FILE RESPONSIVE PLEADING WITHIN 21
     BALLAM, et al.,
13                                                       DAYS
                     Defendants.
14                                                       [Doc No. 69]

15

16

17          Plaintiff Anthony Ceasar Hernandez is a state prisoner proceeding pro se and in forma

18 pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19 Plaintiff’s Third Amended Complaint, filed on April 19, 2018, against Officers Perez and Duran
20 for excessive force, and against Sergeant Ballam for the failure to intervene in the use of

21 excessive force, in violation of the Eighth Amendment. (Doc. No. 45.)

22          On July 9, 2018, the Court stayed this matter pending the resolution of Plaintiff’s ongoing

23 criminal case that concerned the same events at issue in this case. (Doc. No. 56.) Currently

24 before the Court is Defendants’ second status report regarding Plaintiff’s criminal matter, filed

25 on January 7, 2019. (Doc. No. 69.) The report is supported by a docket summary from the

26 criminal matter, People v. Hernandez, Madera County Superior Court Case No. MCR055598.
27 (Id. at Ex. A.)

28 ///

                                                     1
 1          According to the status report, Plaintiff’s criminal case is now resolved, and he has

 2 pleaded and been found guilty of a misdemeanor in that action. Plaintiff was further sentenced

 3 and remanded into custody for execution of the sentence. Now that the related criminal matter

 4 has been resolved, this civil case is ready to proceed.

 5          Based on the foregoing, it is HEREBY ORDERED that:

 6          1.     The stay of proceedings in this case is lifted; and

 7          2.     Defendants shall respond to Plaintiff’s Third Amended Complaint within twenty-

 8 one (21) days of the date of service of this order.

 9
     IT IS SO ORDERED.
10

11      Dated:    January 8, 2019                             /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
